Exhibit 99.1 Lumenis Ltd.Reports Full Year 2009 Financial Results and Filing of 2009 Annual Report on Form 20-F Significant improvement in business performance during 2009, returned to profitability and positive cash flow Yokneam, Israel, April7,2010 –Lumenis Ltd., a global leader in developing, manufacturing and distributing a broad range of high-end medical lasers and sophisticated energy delivery equipment for surgical, ophthalmic and aesthetic applications,today announced its financial results for the year ended December31, 2009 and that it has filed its 2009 annual report on Form 20-F with the U.S. Securities and Exchange Commission. Highlights ● Revenues were $226.1million, with steady improvement during 2009 ● Gross margin of 48%, a 500 basis point increase year over year ● Non-GAAP operating income of $7.3million; GAAP operating income of $1.7million ● Positive cash flow from operations of $18.0million, including a $6.6million tax refund “2009 was a landmark year for Lumenis, with strong improvement in our business performance despite the global recession and its severe impact on capital equipment companies. With our geographic and business diversity and strategic focus on core market segments, we believe that our revenues fared better than the industry as a whole, and that we gained share in key segments. We successfully addressed the challenges of a declining revenue environment, significantly reducing expenses and returning to profitability and positive cash flow. Lumenis also resolved all material litigation and regulatory issues, while continuously focusing on our strategic business objectives. We introduced new products and developed key markets in each of our businesses - Surgical, Ophthalmic and Aesthetic - establishing a foundation for future growth,” said Dov Ofer, CEO of Lumenis. Financial Results Summary for Year ended December31, 2009: Revenues: $226.1 million, a decrease of 12% from $256.5million in 2008. Gross profit: $108.1 million, with 48% gross margin, compared to $109.9million, with 43% gross margin in 2008. GAAP operating expenses:$106.4million, a reduction of 33% from $157.7million in 2008. Non-GAAP operating expenses:$100.8million, a reduction of 23% from $130.7million in 2008. GAAP operating income: $1.7million compared to a loss of $47.9million in 2008. Non-GAAP operating income: $7.3million compared to a loss of $20.8million in 2008. GAAP net income and earnings per diluted share: GAAP net income was $2.7million compared to net loss of $44.2million in 2008. GAAP earnings per share (on a diluted basis) were $0.01, compared to a loss of $0.23 per share in 2008. Non-GAAP net income and earnings per diluted share: Non-GAAP net income was $3.9million compared to net loss of $21.4million in 2008. Non-GAAP earnings per share (on a diluted basis) were $0.02, compared to a loss of $0.11 per share in 2008. Cash flow generated from operating activities: Operating cash flow was a positive $18.0million, compared to negative cash flow of $30.4million in 2008. Cash, cash equivalents and short-term bank deposits: $41.3millionat year end 2009compared to $20.4million in 2008. Outstanding principal bank debt: $107.1million at year end 2009 compared with $117.1million in 2008. Business Highlights In 2009 the Company introduced innovative technologies and products to the market, extending Lumenis brands for future growth: ● Lumenis’ Surgical Business introduced: o the AcuPulse™ CO2 Laser with the SurgiTouch™ automation system, representing an evolution in automated CO2 laser surgery o the Polyscope™ flexible visualization and access system as an enabling technology for our laser delivery devices o Slimline™ GI fibers, the first holmium laser fiber for treatment of stones in the common bile duct ● Lumenis’ Ophthalmic Business introduced: o the Selecta® family of ophthalmic lasers o the Novus® Spectra™ Dual-Port Photocoagulator o the LumeProbe™ a comprehensive family of premium endo-photocoagulation laser probes ● Lumenis’ Aesthetic Business launched: o the LightSheer® Duet™ for high-speed permanent hair reduction, reducing hair removal treatment time up to 75%, eliminating the need for topical anesthetics and vastly improving patient comfort o the M22™ multi-application compact solution for light-based skin treatmentscombining the distinction of Lumenis technology with size and features that make it more simple and accessible ● Continued to enhance sales, marketing and service infrastructure in the emerging markets. “Looking ahead, we plan to focus on our strength as a technology innovator, leveraging our common platform to introduce new products, expand into new applications and develop new technologies to enhance our leading industry position. We also plan to pursue geographic expansion to take advantage of growth in emerging markets and explore external growth opportunities in order to expand the markets we serve with complementary products or technologies. Our 2009 fiscal results clearly demonstrate our ability to simultaneously deliver strong improvements in our financial results while we develop platforms for future growth,” concluded Mr.Ofer. Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with United States generally accepted accounting principles, or GAAP, Lumenis uses non-GAAP measures of operating income, net income and earnings (loss) per share, which consist of GAAP financial measures adjusted to exclude share-based compensation charges, amortization of acquired intangible assets, restructuring and related charges, impairment of goodwill and the related tax effects and one-time tax benefit related toa settlement with theIsraeli Tax Authority. Lumenis’ management believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Lumenis’ ongoing core operating results. Our management regularly uses the Non-GAAP measurement in planning, forecasting, understanding and evaluating the business and decision making. We believe that these financial non-GAAP measures are useful for the investor as a measure of the ongoing performance of Lumenis’ business. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. A reconciliation of the non-GAAP financial measures discussed in this press release to the most directly comparable GAAP financial measures is included with the financial statements contained in this press release. Availability of Form 20-F Lumenis’ annual report on Form20-F for the year ended December31, 2009 is available from the Securities and Exchange Commission’s website at www.sec.gov as well as under the Investor Relations section of Lumenis’ website at www.lumenis.com. Shareholders may receive a hard copy of the report free of charge upon request. About Lumenis Lumenis, one of the world’s largest medical laser companies,is a global developer, manufacturer and distributor of laser and light-based devices for surgical, ophthalmic and aesthetic applications, with more than 800 employees worldwide.Lumenis has nearly 250 patents, over 75 FDA clearances, an installed base of over 80,000 systems and presence in over 100 countries.Lumenis endeavors to bring the finest state of the art technology products to the market, fulfilling the highest standards of excellence,quality and reliability, delivering premium value and service to its customers.The name Lumenis is derived from the Latin words meaning “Light of Life” highlighting the light which is the basis of our technologies used to enhance life. For more information about Lumenis and its products, please go to: www.lumenis.com For further information contact: Aviram Steinhart Michelle Maydan Chief Financial Officer Director Corporate Communications 972-4-9599480 1-866-569-0597; 972-49599004 e-mail: aviram.steinhart@lumenis.com e-mail: mmaydan@lumenis.com Lumenis®, the Lumenis logo, AcuPulse, LightSheer, LightSheer Duet, LumeProbe, M22, Novus, Novus Spectra, Polyscope, Selecta, Slimline and SurgiTouch are trademarks and service marks of Lumenis Ltd. and may be registered in certain jurisdictions. Certain statements and information in this press release may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements may include, but are not limited to, statements relating to our objectives, plans and strategies, statements that contain projections of results of operations or of financial condition and all statements (other than statements of historical facts) that address activities, events or developments that we intend, expect, project, believe or anticipate will or may occur in the future. Forward-looking statements are often characterized by the use of forward-looking terminology such as “may,” “will,” “expect,” “anticipate,” “estimate,” “continue,” “believe,” “should,” “intend,” “plan”, “project” or other similar words, but are not the only way these statements are identified. We have based these forward-looking statements on assumptions and assessments made by our management in light of their experience and their perception of historical trends, current conditions, expected future developments and other factors they believe to be appropriate. Any forward-looking statements in this press release are made as of the date hereof, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties. Important factors that could cause actual results, developments and business decisions to differ materially from those anticipated in these forward-looking statements may be found in our most recent Annual Report on Form 20-F, including the section therein entitled “Risk Factors”, as well in our reports on Form 6-K, filed with the Securities and Exchange Commission LUMENIS LTD US GAAP STATEMENT OF INCOME U.S. dollars in thousands (except per share data) Year ended Year ended December 31 December 31 GAAP GAAP Audited Audited Revenues Product $ $ Service Total revenues Cost of revenues Product Service Total cost of revenues Gross profit Operating expenses: Research and development, net Selling and marketing General and administrative Impairment of goodwill - Restructuring expenses Totaloperating expenses Operating profit (loss) ) Financial expenses (income) , net ) Tax (income) expenses ) ) Net income (loss) ) Basic and diluted net earnings (loss) per share: $ $ ) Weighted average number of shares used in computing basic net earnings (loss) per share Weighted average number of shares used in computing diluted net earnings (loss) per share LUMENIS LTD RECONCILIATION BETWEEN GAAP TO NON-GAAP STATEMENT OF INCOME U.S. dollars in thousands Year ended December 31, 2009 GAAP Adjustments Non-GAAP Revenues Product $ $
